Citation Nr: 0714716	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss for accrued benefits purposes. 

2.  Entitlement to service connection for a right eye 
disability for accrued benefits purposes. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a deviated septum 
for accrued benefits purposes.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for epistaxis for 
accrued benefits purposes. 

5.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to July 
1955. 

The veteran died on February [redacted], 2002.  The appellant seeks 
benefits as a surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for right ear hearing loss and for a right 
eye disability and that denied petitions to reopen final 
disallowed claims for service connection for a deviated 
septum and for epistaxis, all for accrued benefits purposes.  
This appeal also comes before the Board from a July 2002 
rating decision that denied service connection for the cause 
of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  




REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran had four claims that were not finally adjudicated 
at the time of his death:  service connection for right ear 
hearing loss, service connection for a right eye disability, 
and petitions to reopen final disallowed claims for a 
deviated septum and for epistaxis.  At the time of his death, 
the veteran had perfected an appeal to the Board on those 
issues.

In February 2002, the appellant filed a claim for accrued 
benefits.  38 C.F.R. § 3.1000 (2006); see also 71 Fed. Reg. 
37,027 (Jun. 29, 2006).  The RO issued a rating decision in 
March 2002 that denied the accrued benefits claims.  In her 
February 2003 notice of disagreement, the appellant expressed 
disagreement with the denial of service connection for the 
cause of the veteran's death, but also with the denial of the 
accrued benefits claims.  The RO has not provided the 
appellant a statement of the case with regard to the accrued 
benefits claims.  The failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

The primary cause of death listed on the veteran's February 
[redacted], 2002 death certificate was cardiorespiratory arrest due 
to anterior lateral sclerosis, a non-service connected 
disability.  The appellant contends that one or more service-
connected disabilities contributed to the veteran's death.  
In an April 2002 letter, a private physician who signed the 
certificate of death stated that the veteran's service-
connected disabilities were important to respiratory function 
and contributed to respiratory arrest.  Adjudication of the 
pending accrued benefits claims is intertwined with and must 
precede adjudication of the appellant's claim for service 
connection for the cause of the veteran's death because any 
additional service connected disabilities must be considered. 

A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially or materially, or combined to cause death; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  A causal (not just a casual) 
connection must be shown.  38 C.F.R. § 3.312 (2006).  

At the time of his death, the veteran had the following 
service-connected disabilities:  post-operative left hemi 
thorax muscle atrophy, residual conditions of a resection of 
the left sixth rib, chronic pleurisy of the left lung, and 
residual conditions of a fracture of the right fourth toe.  
The Board finds that a medical opinion regarding whether any 
service-connected disability caused or contributed to the 
veteran's death would be helpful in the adjudication of this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to 
the appellant and her representative for 
the claims of service connection for 
right ear hearing loss, service 
connection for a right eye disability, 
and whether new and material evidence has 
been received to reopen claims for 
service connection for a deviated septum 
and for epistaxis, all for accrued 
benefits purposes.  Provide the appellant 
and her representative an opportunity to 
respond and perfect an appeal. 

2.  Then, provide the claims file 
including the adjudication and any 
response by the appellant regarding the 
four outstanding, claims to an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note that review in the 
examination report.  Request that the 
physician provide an opinion whether any 
of the veteran's service-connected 
disabilities contributed substantially to 
the cause of death or was of such 
severity as to have a material influence 
in accelerating death.  Request that the 
physician comment on the April 2002 
statement of the veteran's private 
physician.  The following criteria apply: 

a.  Generally, minor 
service-connected disabilities, 
particularly those of a static 
nature or those not materially 
affecting a vital organ (e.g., those 
disabilities affecting muscular or 
skeletal functions), are not held to 
have contributed to a death that is 
primarily due to unrelated 
disability.  Service-connected 
diseases or injuries affecting vital 
organs should receive careful 
consideration as a contributory 
cause of death, the primary cause 
being unrelated, from the viewpoint 
of whether there were resulting 
debilitating effects and general 
impairment of health to an extent 
that would render the person 
materially less capable of resisting 
the effects of other diseases or 
injury primarily causing death.  
38 C.F.R. § 3.312(c).

b.  There are primary causes of 
death which by their very nature are 
so overwhelming that eventual death 
can be anticipated irrespective of 
co-existing conditions, but, even in 
such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In 
this situation, however, it would 
not generally be reasonable to hold 
that a service-connected condition 
accelerated death unless such 
condition affected a vital organ and 
was of itself of a progressive or 
debilitating nature.  38 C.F.R. 
§ 3.312(c).  

3.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If the decision remains 
adverse to the appellant, provide her and 
her representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

